Title: To James Madison from James Leander Cathcart, 16 May 1801 (Abstract)
From: Cathcart, James Leander
To: Madison, James


16 May 1801, Tripoli. No. 6. Recounts further deterioration in U.S.-Tripolitan relations since 19 Apr. Reports pasha’s ceremonial declaration of war, when U.S. flagstaff was cut down. Encloses letter to pasha of 26 Apr. and message of 11 May protesting war threats and treatment of U.S. flag. Has reached an agreement (copy enclosed) with Danish consul, who will tend to American affairs, including care of any U.S. prisoners of war, during Cathcart’s absence. Plans to embark for Tunis as soon as possible.
 

   
   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 1, pt. 2). RC 10 pp.; addressed to Marshall; marked triplicate; in a clerk’s hand, except for Cathcart’s signature and postscript; docketed by Wagner as received 26 Sept. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:455–60. Enclosures 8 pp. Extract from RC published in National Intelligencer, 6 Jan. 1802.



   
   A full transcription of this document has been added to the digital edition.

